Citation Nr: 1646186	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1970 to March 1974.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for adjustment disorder, claimed as a mental condition.  The Veteran appealed the denial and the matter is now before the Board.

The Veteran testified via video-conference before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing has been associated with the claims file.

In March 2015, the Board remanded this case to the RO for further development.  The remand instructions directed the RO to collect relevant Social Security Administration (SSA) records and to obtain a medical opinion on whether the Veteran's current mental health diagnoses are related to or were aggravated by his service. The VA examinations were performed in April 2015 and November 2015, with a supplemental medical opinion provided in April 2016.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran experienced symptoms of an acquired psychiatric disorder during service that continue through the present, resulting in a current psychiatric disability.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder, to include as secondary to his service connected tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

With respect to element (1), a current disability, VA treatment records and examination reports generated since the Veteran's November 2008 claim contain the diagnoses of other specified schizophrenia spectrum, other psychotic disorder, psychotic disorder not otherwise specified, and unspecified personality disorder.  See April 2016 C&P Exam; 2008 VA Problem List.  The Veteran was administered the Minnesota Multiphasic Personality Inventory (MMPI) by the April 2015 VA examiner, which confirmed psychotic symptomatology.  The Board recognizes the examiners' opinions as competent and credible and gives their diagnostic conclusions great probative weight.  Therefore, element (1), a current disability, of service connection for an acquired psychiatric disorder has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he "started having problems" while he was on temporary duty in Guam in 1972 and 1973.

The Veteran is competent to report symptoms that he is able to perceive through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted).  While the Veteran's service treatment records are absent for treatment of an acquired psychiatric disorder, his reports of experiencing symptoms since service remain credible and probative.  Further, in granting service connection for tinnitus, VA has recognized that the Veteran began hearing the B-52 plane noises in-service.  While there have been inconsistencies in the Veteran's reports related to his other psychiatric symptoms, his chief complaint of hearing B-52 engine-noise remains consistent throughout his treatment records.

Therefore, element (2), in-service incurrence or aggravation of a disease or injury, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the Veteran has consistently reported continuously hearing B-52 engine noise since his service in Guam.  The Veteran's post-service treatment records also show that the Veteran has consistently reported having problems since hearing B-52 engine noises in Guam.  He first sought treatment in 1998 and reported hearing B-52 bombers in his ears as a chief complaint.  He reported that the noises have gotten worse, interfered with his sleep, and prevented him from properly focusing on his job.  The Veteran was hospitalized on three occasions for psychiatric reasons.  In his application for pension, the Veteran reported hearing loss, tinnitus, and a nervous condition.  The May 2002 VA examination indicates that the Veteran started experiencing dysphoria and problems with sleep after his service in Guam.  The most recent VA examination in March 2015 exhibited a chief complaint of the Veteran hearing B-52 engine noises, which affect his sleep and his ability to concentrate.  VA examiners have diagnosed the Veteran with a psychotic disorder and noted his reports of hearing B-52 noises as psychotic symptoms (i.e. auditory hallucinations).  At his 2015 hearing, the Veteran testified that he has heard the "roaring noise" of B-52 bombers "all the time" since his service in Guam and that these noises have negatively affected his sleep and his ability to concentrate.  See Transcript at 3.

While the presentation of exact psychiatric symptomatology has varied on occasion, the reports have consistently shown hearing engine noise as a complaint, whose onset began after the Veteran's service in Guam.  The Board recognizes that the Veteran is competent to report having heard the B-52 engine noises that have negatively affected him since service.  Layno at 469.

As noted above, the Board recognizes that the Veteran is competent to report having heard the B-52 engine noises and to describe how such affects his physical and emotional functioning on a day-by-day basis.  His reports of having experienced mental health symptoms continuously since service is credible and entitled to probative weight.

VA examinations have characterized the Veteran's reports of hearing B-52 engine noise as evidence of psychotic symptoms.  In the October 2007 report, the examiner noted that "the patient reports that he has had a lot of trouble with hearing B-52 bombers in his ears."  The medical report listed auditory hallucinations under evidence of psychosis.  The April 2015, the VA examiner noted that the Veteran hears B-52 bombers and also listed these symptoms as evidence of psychotic symptoms.

Etiology opinions establishing a link between the Veteran's acquired psychiatric disorder and his service have been largely speculative.  For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008).

The April 2015 VA examiner opined that he was unable to determine whether it was at least as likely as not that the Veteran's psychotic symptoms began during his active service without resorting to mere speculation.  The rationale was that there was no evidence documenting the onset of the psychotic disorder in-service, the fact that the Veteran reported a successful work history as a firefighter, and was able to complete an associate's degree.  The examiner noted that the first indication of the Veteran's problems with employment and functioning did not develop until 1983.  The examiner's opinion is adequate, as the examiner interviewed the Veteran, reviewed the relevant medical evidence, and provided a detailed explanation for why speculation would be required.  

A different VA examiner provided addendum opinions in October 2015, December 2015, and March 2016.  The second VA examiner reviewed the record and opined that the Veteran's current diagnoses were less likely than not related to his active service.  The examiner's collective opinion is, however, inadequate, as the rationale primarily relied on the absence of medical records from 1974 and 1998 and the inconsistency of the Veteran's reports of his other psychiatric symptoms.  

After review of the entire record, resolving reasonable doubt in the Veteran's favor, the preponderance of the competent, credible, and probative evidence of record weighs in favor of a finding that the Veteran's current acquired psychiatric disabilities are etiologically related to service.  The Board finds that the Veteran's lay statements and post-service treatment records adequately establish reports of B-52 engine noise and mental health problems associated with these noises.

For these reasons, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, of service connection has been met, and entitlement to service connection for an acquired psychiatric disorder has been met.


VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  With regard to the Veteran's claims for service connection for an acquired psychiatric disorder, the Board is granting the benefits sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating those claims.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


